J-A19014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KENNETH WAYNE BLACK, JR.                   :
                                               :
                       Appellant               :     No. 284 MDA 2022

       Appeal from the Judgment of Sentence Entered January 14, 2022
      In the Court of Common Pleas of Adams County Criminal Division at
                        No(s): CP-01-CR-0000891-2021


BEFORE:      BOWES, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                           FILED: AUGUST 18, 2022

       Kenneth Wayne Black, Jr. appeals from the aggregate judgment of

sentence of eighteen to sixty months of imprisonment imposed after he pled

guilty to driving under the influence (“DUI”)—controlled substance, possession

of prohibited offensive weapons, and driving under suspension. Appellant’s

counsel, Christian J. DeFilippo, Esquire, has filed an application to withdraw

and a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).                 We affirm the

judgment of sentence and grant counsel’s application to withdraw.

       During his guilty plea colloquy, Appellant acknowledged that on July 3,

2021, he was driving a motor vehicle in Adams County and was stopped for


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A19014-22


Vehicle Code violations. He admitted to the Pennsylvania State Police Trooper

that his license was suspended and that he had used methamphetamine that

morning. Subsequent safety searches produced a switchblade knife, brass

knuckles, and methamphetamine.         Chemical testing of Appellant’s blood

revealed the presence of methamphetamine, amphetamine, and a metabolite

of cocaine. See N.T. Guilty Plea, 10/13/21, at 11-13.

      Appellant was charged with a bevy of offenses. After selecting a jury,

Appellant agreed to plead guilty to the above-referenced charges in exchange

for the dismissal of the rest. The trial court accepted the plea after Appellant

completed oral and written plea colloquies.          Following a presentence

investigation, Appellant was sentenced as detailed above. He filed no post-

sentence motion. This timely appeal followed. Both Appellant and the trial

court complied with Pa.R.A.P. 1925.

      In this Court, Appellant’s counsel filed both an Anders brief and a

petition to withdraw as counsel.      The following legal principles guide our

review:

             Direct appeal counsel seeking to withdraw under Anders
      must file a petition averring that, after a conscientious
      examination of the record, counsel finds the appeal to be wholly
      frivolous. Counsel must also file an Anders brief setting forth
      issues that might arguably support the appeal along with any
      other issues necessary for the effective appellate presentation
      thereof. . . .

             Anders counsel must also provide a copy of the Anders
      petition and brief to the appellant, advising the appellant of the
      right to retain new counsel, proceed pro se or raise any additional
      points worthy of this Court’s attention.


                                      -2-
J-A19014-22


              If counsel does not fulfill the aforesaid technical
       requirements of Anders, this Court will deny the petition to
       withdraw and remand the case with appropriate instructions (e.g.,
       directing counsel either to comply with Anders or file an
       advocate’s brief on Appellant’s behalf). By contrast, if counsel’s
       petition and brief satisfy Anders, we will then undertake our own
       review of the appeal to determine if it is wholly frivolous.

Commonwealth v. Wrecks, 931 A.2d 717, 720-21 (Pa.Super. 2007)

(citations omitted). Our Supreme Court further detailed counsel’s duties as

follows:

       [I]n the Anders brief that accompanies court-appointed counsel’s
       petition to withdraw, counsel must: (1) provide a summary of the
       procedural history and facts, with citations to the record; (2) refer
       to anything in the record that counsel believes arguably supports
       the appeal; (3) set forth counsel’s conclusion that the appeal is
       frivolous; and (4) state counsel’s reasons for concluding that the
       appeal is frivolous. Counsel should articulate the relevant facts of
       record, controlling case law, and/or statutes on point that have
       led to the conclusion that the appeal is frivolous.

Santiago, supra at 361.

       Our examination of counsel’s petition to withdraw and Anders brief

reveals that counsel has complied with the technical requirements set forth

above. As required by Santiago, counsel set forth the case history, referred

to an issue that arguably supports the appeal, stated his conclusion that the

appeal is frivolous, and cited case law which supports that conclusion. See

Anders brief at 5-10. Further, he supplied his brief to Appellant and advised

him of his right to hire new counsel or proceed pro se in this Court.1 Hence,

we proceed “‘to make a full examination of the proceedings and make an

____________________________________________


1   Appellant did not file a response to counsel’s petition.

                                           -3-
J-A19014-22


independent judgment to decide whether the appeal is in fact wholly

frivolous.’” Commonwealth v. Flowers, 113 A.3d 1246, 1249 (Pa. Super.

2015) (quoting Santiago, supra at 354 n.5).

       The issue of arguable merit identified by counsel is that Appellant

“received ineffective assistance of counsel at the time he entered his plea and

was [s]entenced.”       Appellant’s brief at 4.    Counsel asserts that Appellant

believes that his counsel was ineffective in causing him to enter an unknowing

and unintelligent guilty plea. However, as counsel observes, our Supreme

Court has ruled that, “absent [specific circumstances not present here], claims

of   ineffective   assistance     of   counsel   are   to   be   deferred   to   PCRA

review; . . . such claims should not be reviewed upon direct appeal.”

Commonwealth v. Holmes, 79 A.3d 562, 576 (Pa. 2013). See Anders brief

at 8-9. Accordingly, raising such a claim in this appeal would be frivolous.

See Commonwealth v. Tukhi, 149 A.3d 881, 889 (Pa.Super. 2016)

(“Appellant's ineffectiveness claims are frivolous as raised on direct appeal.”).

       Furthermore, our “simple review of the record to ascertain if there

appear[s] on its face to be arguably meritorious issues that counsel,

intentionally or not, missed or misstated[,]” has revealed no additional issues

counsel failed to address.2 Commonwealth v. Dempster, 187 A.3d 266,

____________________________________________


2 We have conducted our review cognizant of the fact that “upon entry of a
guilty plea, a defendant waives all claims and defenses other than those
sounding in the jurisdiction of the court, the validity of the plea, and what has
(Footnote Continued Next Page)


                                           -4-
J-A19014-22


272 (Pa.Super. 2018) (en banc).            Accordingly, we affirm the judgment of

sentence and grant counsel’s petition to withdraw.

       Application of Christian J. DeFilippo, Esquire, to withdraw as counsel is

granted. Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/18/2022




____________________________________________


been termed the ‘legality’ of the sentence imposed.” Commonwealth v.
Eisenberg, 98 A.3d 1268, 1275 (Pa. 2014). Since Appellant did not object
during the plea colloquy or file a motion to withdraw his guilty plea in the trial
court prior to filing this appeal, Appellant waived his right to challenge the
validity of his plea herein. See Commonwealth v. Lincoln, 72 A.3d 606,
609–10 (Pa.Super. 2013) (“A defendant wishing to challenge the
voluntariness of a guilty plea on direct appeal must either object during the
plea colloquy or file a motion to withdraw the plea within ten days of
sentencing.”). Consequently, attempting to do so would be frivolous. See
Commonwealth v. Tukhi, 149 A.3d 881, 888 (Pa.Super. 2016) (“An issue
that is waived is frivolous.”).

                                           -5-